DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on March 10, 2021, the rejections of claims 1-4, 6-9, 11-15, 17 and 18 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on January 7, 2021 have been withdrawn.

Reason for Allowance
Claims 1-4, 6-9, 11-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a stacked body on the surface of the substrate and including a first magnetic layer, a second magnetic layer, a third magnetic layer, a metal layer, and a non-magnetic layer, the metal layer being between the second magnetic layer and the third magnetic layer, and the non-magnetic laver being between the first magnetic layer and the second magnetic layer, and a ratio of the first side dimension to the thickness is in a range of 0.10 to 4.0.
Claim 15 recites a ratio of the first side dimension to the thickness is in a range of 0.10 to 4.0, the memory cell further includes a switching element including a first electrode, a second electrode, and a resistance change film between the first electrode 
Claim 20 recites the magneto-resistance effect element further includes: a third magnetic layer, and a metal layer between the second magnetic layer and the third magnetic layer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-4, 6-9, 11-14, 17-19, 21 and 22 variously depend from claim 1, 15 or 20, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 17, 2021